UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1188



BARBARA DAVIS,

                                              Plaintiff - Appellant,

          versus


PEE DEE COMMUNITY ACTION AGENCY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-99-2231-4-23)


Submitted:   June 25, 2002                 Decided:   July 10, 2002


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara Davis, Appellant Pro Se. Mark Wilson Buyck, III, WILLCOX,
BUYCK & WILLIAMS, P.A., Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Davis appeals the district court’s order granting

summary    judgment   in   favor   of       Defendant   in   this   employment

discrimination action. We have reviewed the record and the district

court’s opinion and find no reversible error.                Accordingly, we

affirm on the reasoning of the district court. See Davis v. Pee Dee

Community Action Agency, Inc., No. CA-99-2231-4-23 (D.S.C. Jan. 4,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                        2